The plaintiff in error, Dave Thompson, jointly with Jim Thompson, Fane Thompson, and Ernest Stuart, was charged with the theft of one Ford automobile, the property of Fred Tilley. The defendant Jim Thompson pleaded guilty. Upon their trial the other defendants were found guilty, but the jury was unable to agree upon the punishment. The judgment and sentence of the court was that plaintiff in error, Dave Thompson, be confined in the state reformatory at Granite for a period of 18 months. He has appealed from said conviction to this court, but there has been no appearance in his behalf on his appeal, and the case was submitted on the record. We have carefully examined the record in connection with the errors assigned, and we find that the testimony on the part of the state, if credited, as it was, was amply sufficient to sustain the verdict, and, finding no error in the record, the judgment is affirmed. Mandate forthwith.